DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the applicant’s application filed on 10/04/2019. Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

	Examiner has reviewed the specification and considers that the applicant has not sufficiently described as to how the applicant would ‘determine whether and acquirer bank has selected an EFT settlement nor how the acquirer bank can perform services for the merchant’. The applicant’s description fails to describe or recite sufficient information concerning the ‘acquirer bank.’ 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 7 and 14 contain the trademark/trade name EMV.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an industrial standard which may change over time and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-7 and 15-20 are directed to a Method and claims 16-20 are directed to a System. Therefore, claims 1-20 are directed to a statutory category of invention under Step 1. 

Step 2A-1: A way to view the claim is to take it as a whole and to observe, in context,
how it shows the presence of an abstract idea when the computer implementation is removed:
Claim 1 recites: A method comprising: 
	receiving a payment card account system transaction request initiated by acceptance of a payment card account transaction by a merchant, said transaction request including a transaction amount; 
	determining whether the merchant has selected EFT (electronic funds transfer) settlement for the accepted payment card account transaction; and 
	responding to said receiving step and a result of said determining step by routing an EFT transaction request for said transaction amount to an EFT system to benefit the merchant.	
	If a claim limitation, under its broadest reasonable interpretation, covers performance of ‘Fundamental economic principles or practices, commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching , and following rules or instructions)’, then 
The claims appear to recite an abstract idea within the grouping of abstract ideas that covers ‘certain methods of organizing human behavior’. Therefore, we proceed to Step 2A-2 of the analysis.
Independent Claims 8 and 15 recite similar features in system form, and therefore will be considered under the same rationale.

Step 2A-2: This judicial exception is not integrated into a practical application. The additional elements in the claims (i.e. processor, memory, ACH, EFT, program instruction, and cryptogram) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Nothing in the specification shows that what is described in claim 1 (Method), a claim 8(System) and claim 15 (Method) integrates a judicial exception into the practical application or an improvement upon the uses of an electronic device for typical functions. Recitation of the words "apply it" (or an equivalent) are no more than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to transform a judicial exception into a patent-eligible application, the additional element or combination of elements must do "‘more than simply state the [at a computer system] while adding the words ‘apply it’". Thus, for example, claims that amount to nothing more than cite an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Independent Claims 8 and 15 recite similar features in system form, and therefore are considered under the same rationale.

Step 2B. The claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application because: 
The claims 1, 8 and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the ‘receiving, determining, and responding’ steps amounts to no more than mere instructions to apply the exception using a generic computer component. Using the broadest reasonable interpretation, the term ‘EFT’ could be interpreted as any financial transaction.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims are not patent eligible.

Dependent claim analysis:
Dependent claims 2, 9, and 16 further recite the EFT system is an ACH (automated clearinghouse) system.” This limitation merely describes methods used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements besides ACH beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 2, 9, and 16 are patent ineligible.

Dependent claims 4, 11, and 18 further recite “receiving a message that indicates failure of an EFT transaction requested by said EFT transaction request; and in response to receiving said message, routing a payment card account system transaction authorization request message to an issuer financial institution that maintains an account for a user who initiated said payment card account transaction.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 4, 11, and 18 are patent ineligible.
Dependent claims 5, 12, and 19 further recite “receiving a payment card account system transaction authorization response message from the issuer financial institution.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements besides ACH beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 5, 12, and 19 are patent ineligible.
Dependent claims 6, 13, and 20 further recite “settling said payment card account transaction in a payment card account transaction settlement system.” This limitation merely describes methods used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements besides ACH 
Dependent claims 7 and 14 further recite “said payment card account system transaction request includes an EMV cryptogram generated during said accepted payment card account transaction.” This limitation merely describes methods used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements besides ACH beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 7 and 14 are patent ineligible.
Further, viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed, either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the judicial exception.  Accordingly, claims 1-20 are patent ineligible.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459

U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claims 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al. (US20210103900) “Iyer” and further in view of Romanini (US20110145007).

Regarding claim 1, Iyer teaches: A method comprising: 
receiving a payment card account system (e.g. payment card network) transaction request initiated by acceptance 5of a payment card account transaction by a merchant, ([0012] A merchant uses a point-of-sale (POS) device to enter purchase information and to accept payment instruments. For each transaction, the POS device sends transaction information to the payment processing system. Among other things, the transaction information includes the transaction amount, also referred to herein as an exchange amount, and an identifier of the payment instrument (such as a credit card number).
said transaction request including a transaction amount; ([0012] A merchant uses a point-of-sale (POS) device to enter purchase information and to accept payment instruments. For each transaction, the POS device sends transaction information to the payment processing system. Among other things, the transaction information includes the transaction amount, also referred to herein as an exchange amount, and an identifier of the payment instrument (such as a credit card number).
[] the merchant [receives] EFT (electronic funds transfer) settlement for the accepted payment card account transaction; and ([0035] After one or more transactions are conducted by the merchant 108, the payment processing system 102 transfers funds corresponding to the transactions to a merchant bank account 116 that is associated with the merchant 108. Funds transfers from the acquiring bank 110 to the merchant bank account 116 may be performed using an ACH (Automated Clearing House) batch transfer system 118, as an example. ACH is an electronic financial network that processes large volumes of electronic funds transfers in batches, typically overnight. Debit card transfers may also be used for faster disbursements to merchants.)
responding to said receiving step and a result of said determining step by routing an 10EFT transaction request for said transaction amount to an EFT system to benefit the merchant ([0035] After one or more transactions are conducted by the merchant 108, the payment processing system 102 transfers funds corresponding to the transactions to a merchant bank account 116 that is associated with the merchant 108. Funds transfers from the acquiring bank 110 to the merchant bank account 116 may be performed using an ACH (Automated Clearing House) batch transfer system 118, as an example. ACH is an electronic financial network that processes large volumes of electronic funds transfers in batches, typically overnight. Debit card transfers may also be used for faster disbursements to merchants.)
Iyer does not explicitly teach ‘determining whether the merchant has selected EFT’ however, Romanini teaches at least ‘determining whether the merchant has selected EFT’:
determining whether the merchant has selected EFT (electronic funds transfer) settlement for the accepted payment card account transaction ([0011] The information regarding reimbursement is received from a computer of or associated with a member. The system further includes a first financial institution server for generating information regarding a health savings account, a second financial institution computer for 
Examiner notes that one of ordinary skill in the art from reading the reference, would understand that during the determining step, the entity that selects EFT is non-functional descriptive material as it does not differentiate from the prior art as to which entity is selecting EFT. Regarding claim 15, claim 15 recites the ‘authenticating bank’ selecting EFT. However, as stated, the entity selecting EFT is non-functional descriptive material. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Iyer to include the ‘selection of EFT or ACH’ of Romanini in order to expedite financial services and to insure a safe and secure transfer of funds.
	Regarding Apparatus claim 8 and Method claim 15, claims 8 and 15 correspond generally to method claim 1, and recite similar features in method form, and therefore are rejected under the same rationale.

Regarding claim 2, Iyer teaches: The method of claim 1, wherein 
the EFT system is an ACH (automated clearinghouse) system ([0035] Funds transfers from the acquiring bank 110 to the merchant bank account 116 may be performed using an ACH (Automated Clearing House) batch transfer system 118, as an example. ACH is an electronic financial network that processes large volumes of electronic funds transfers in 
	Regarding Apparatus claim 9 and Method claim 16, claims 9 and 16 correspond generally to method claim 2, and recite similar features in method form, and therefore are rejected under the same rationale.

Regarding claim 3, Iyer teaches: The method of claim 1, wherein 
	said routing includes routing the EFT transaction request to an issuer financial institution that maintains an account for a user who initiated said payment card account transaction ([0035] After one or more transactions are conducted by the merchant 108, the payment processing system 102 transfers funds corresponding to the transactions to a merchant bank account 116 that is associated with the merchant 108. Funds transfers from the acquiring bank 110 to the merchant bank account 116 may be performed using an ACH (Automated Clearing House) batch transfer system 118, as an example. ACH is an electronic financial network that processes large volumes of electronic funds transfers in batches, typically overnight. Debit card transfers may also be used for faster disbursements to merchants).
	Regarding Apparatus claim 10 and Method claim 17, claims 10 and 17 correspond generally to method claim 3, and recite similar features in method form, and therefore are rejected under the same rationale.


s 4-6, 11-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al. (US20210103900) “Iyer”, Romanini (US20110145007) and further in view of Hart (US20100063928).

Regarding claim 4, Iyer teaches: The method of claim 1, further comprising: 
	receiving a message that indicates [criterion] of an EFT transaction requested by said EFT transaction request; and in response to receiving said message, routing a payment card account system transaction authorization request [] to an issuer financial institution that maintains an account for a user who initiated said payment card account transaction (Fig. 2, Fig 3, Item 310, Fig. 4, Item 408 [0086] The action 218 may include sending a notification 220 to the winning acquirer 110, which is received by the winning acquirer 110 in an action 222. The notification 220 may specify the request ID of the request 206 to which the notification pertains. In some cases, similar notifications may be sent to the other, non-winning acquirers 110, notifying them that their bids were not selected. [0103] An action 408 comprises processing the transaction in accordance with the terms of the bid specified by the transaction request 404. The action 408 may include receiving a funds transfer from an issuing bank, and depositing received funds into a bank account associated with the payment processing system 102. The action 408 may further include calculating or otherwise determining an acquirer amount in accordance with the bid and deducting the acquirer amount from the original transaction amount.)
	Iyer (nor Romanini) does not explicitly teach ‘failure’ of an EFT transaction, however, Hart, teaches at least ‘failure of an EFT transaction’: 	
	receiving a message that indicates failure of an [EFT] transaction requested by said [EFT] transaction request ( [0092] The risk management module 467 returns an indication of the acceptance or rejection of the ACH electronic check transaction to the kiosk or computing system operated by the user, as well as details regarding that acceptance or rejection. 
	Examiner notes that, though Iyer (nor Romanini) does not explicitly teach ‘failure of an EFT’ transaction, Iyer goes into great detail on possible criterion including ‘Risk factors’ which is what ‘failure’ is and would cause a transaction to be ‘rerouted’ through a different processing bank. Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Iyer and Romanini to include the ‘failure of an EFT or ACH request’ of Hart in order to expedite financial services and to insure a safe and secure transfer of funds.
	Regarding Apparatus claim 11 and Method claim 18, claims 11 and 18 correspond generally to method claim 4, and recite similar features in method form, and therefore are rejected under the same rationale.

Regarding claim 5, Iyer teaches: The method of claim 4, further comprising: 
	receiving a payment card account system transaction authorization response message from the issuer financial institution ([0030] When a transaction has been authorized and is ready for completion, the payment processing system 102 initiates "capture" of the settlement for an amount that is equal to or less that the amount of the previously obtained authorization).

	Regarding Apparatus claim 12 and Method claim 19, claims 12 and 19 correspond generally to method claim 5, and recite similar features in method form, and therefore are rejected under the same rationale.

Regarding claim 6, Iyer teaches: The method of claim 5, further comprising: 
	settling said payment card account transaction in a payment card account transaction settlement system ([0030] When a transaction has been authorized and is ready for completion, the payment processing system 102 initiates "capture" of the settlement for an amount that is equal to or less that the amount of the previously obtained authorization).
	Examiner notes that, though Iyer (nor Romanini) does not explicitly teach ‘failure of an EFT’ transaction, Iyer goes into great detail on possible criterion including ‘Risk factors’ which is what ‘failure’ is and would cause a transaction to be ‘rerouted’ through a different processing bank. Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Iyer and Romanini to include the ‘failure of an EFT or ACH request’ of Hart in order to expedite financial services and to insure a safe and secure transfer of funds.
	Regarding Apparatus claim 13 and Method claim 20, claims 13 and 20 correspond generally to method claim 6, and recite similar features in method form, and therefore are rejected under the same rationale.
s 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al. (US20210103900) “Iyer”, Romanini (US20110145007) and further in view of Haldenby et al (US20180276666) “Haldenby”.

Regarding claim 7, Iyer teaches: The method of claim 1, wherein 
	said payment card account system transaction request includes an [attribute values] generated during said accepted payment card account transaction ([0097] The action 308 may comprise accessing the database 226 to find accepted bids and their criteria. Based on this information, the payment processing system 102 may determine that (a) a particular purchase transaction satisfies the category criterion of a particular transaction category, and (b) there is a winning bid, by a particular winning acquirer, for the particular transaction category. A transaction satisfies the category criterion if the transaction has attribute values that are within the value sets of the category criterion. Thus, for any specific attribute of the criterion, the action 308 comprises determining that the purchase transaction has a value for that attribute that is one of the values specified by the value set for that attribute.

	Iyer (nor Romanini) does not explicitly teach ‘generated EMV cryptogram’, however, Halenby, teaches at least ‘generated EMV cryptogram’:
	said payment card account system transaction request includes an EMV cryptogram generated during said accepted payment card account transaction ([0130] In one aspect, cryptogram generation module 414 may receive SV load transaction data 508, which confirms the requested online authorization of the initiated SV load transaction, and may perform operations that generate and output an EMV application cryptogram 510 consistent with the requested EMV-based online authorization of the SV load transaction).

Regarding Apparatus claim 14, claim 14 corresponds generally to method claim 7, and recite similar features in method form, and therefore are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556.  The examiner can normally be reached on Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        

/STEVEN S KIM/Primary Examiner, Art Unit 3685